Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1 TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of December 31, 2011, is by and among RALCORP
RECEIVABLES CORPORATION, a Nevada corporation (the “Seller”), RALCORP HOLDINGS,
INC., a Missouri corporation, as master servicer (in such capacity, the “Master
Servicer”), the “Conduits” party hereto, the “Committed Purchasers” party
hereto, the “Funding Agents” party hereto and JPMORGAN CHASE BANK, N.A., a
national banking association, as agent for the Purchasers (in such capacity, the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Receivables Purchase Agreement
(defined below).

WHEREAS, the Seller, the Master Servicer, the Purchasers, the Funding Agents and
the Agent are parties to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 4, 2010 (the “Receivables Purchase Agreement”);
and

WHEREAS, the parties to the Receivables Purchase Agreement have agreed to amend
the Receivables Purchase Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Amendment to the Receivables Purchase Agreement. Effective as of the
Effective Date, subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Receivables Purchase Agreement is hereby amended
as follows:

1.1. The second sentence of Section 1.2(a) of the Receivables Purchase Agreement
is hereby amended and restated in its entirety as follows:

“Each Purchase Notice shall be subject to Section 6.2 hereof and, except as set
forth below, shall be irrevocable and shall specify the requested Purchase Price
and each Purchaser Group’s Percentage thereof (which shall not be less than
$1,000,000 or a larger integral multiple of $100,000) and date of purchase
(which shall be a Business Day) and, in the event all or a portion of such
Incremental Purchase is to be funded by one or more Committed Purchasers, the
requested Discount Rate and, except as otherwise provided in the definition of
“Tranche Period,” the requested Tranche Period; provided, however, that not more
than five (5) Purchase Notices may be delivered in any one calendar month and
not more than one (1) unfunded Purchase Notice may be outstanding at any one
time.”

1.2. Section 4.3(a) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:

“(a) Except as otherwise provided in the definition of “Tranche Period,” with
consultation from (and approval by) the applicable Funding Agent, Seller shall
from time to time request Tranche Periods for the Capital funded by the
Committed Purchasers in such Funding Agent’s Purchaser Group and the Term-out
Period Advances of the Non-Renewing Committed Purchasers in such Funding Agent’s
Purchaser Group; provided, that if at any time the Committed Purchasers shall
have a Purchaser Interest or a Term-out Period Advance, Seller shall always
request Tranche Periods such that at least one Tranche Period shall end on the
date specified in clause (A) of the definition of Settlement Date.”



--------------------------------------------------------------------------------

1.3. Section 7.1(j) of the Receivables Purchase Agreement is hereby amended by
deleting the second sentence thereof in its entirety.

1.4. The definition of “Accrued Promotional Reserves” set forth on Exhibit I to
the Receivables Purchase Agreement is hereby deleted.

1.5. The definition of “Base Rate” set forth on Exhibit I to the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:

“Base Rate” means a rate per annum equal to the highest of (i) the Prime Rate,
(ii) the Federal Funds Effective rate plus 0.50% and (iii) the interest rate
referenced in clause (a)(i) of the definition of “LIBO Rate” plus 1.00%.

1.6. The definition of “CP Costs” set forth on Exhibit I to the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:

“CP Costs” means:

(i) for each day, with respect to Three Pillars, an amount equal to the sum of
(A) (x) the product of (1) STRH LIBOR for such day, and (2) the aggregate
Capital associated with each Purchaser Interest that shall have been funded by
Three Pillars with the issuance of Commercial Paper, divided by (y) 360, plus
(B) the commissions and charges charged by placement agents and commercial paper
dealers with respect to the Commercial Paper of Three Pillars and other costs
associated with the issuance of such Commercial Paper;

(ii) for any Conduit administered or managed by JPMorgan, an amount equal to
(A) the product of (1) the Daily/30 Day LIBOR Rate in respect of such day, and
(2) the aggregate Capital associated with each Purchaser Interest that shall
have been funded by such Conduit with the issuance of Commercial Paper, divided
by (B) 360; or

(iii) for each day for any other Conduit, the sum of (a) discount or yield
accrued on Pooled Commercial Paper of such Conduit on such day, plus (b) any and
all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (c) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper of such Conduit for such day, minus
(d) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with such Pooled Commercial Paper, minus (e) any payment received
on such day net of expenses in respect of Broken Funding Costs related to the
prepayment of any Purchaser Interest of such Conduit pursuant to the terms of
any receivable purchase facilities funded substantially with Pooled Commercial
Paper.

In addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by the related Funding Agent in
its sole discretion to result in incrementally higher CP Costs applicable to
such Incremental Purchase, the Capital associated with any such Incremental
Purchase shall, during such period, be deemed to be funded by such Conduit in a
special pool (which may include capital associated with other receivable
purchase facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such Capital.

 

2



--------------------------------------------------------------------------------

1.7. The definition of “Dilution Reserve Ratio” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Dilution Reserve Ratio” means, on any date of determination, a percentage equal
to the Dilutions occurring during the month then most recently ended (excluding
early payment cash discounts), divided by gross sales for the Originators for
such month.

1.8. Clause (v) of the definition of “Eligible Receivable” set forth on Exhibit
I to the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:

“(v) which by its terms is due and payable (A) within 36 days (or, in the case
of food service Receivables and beverage Receivables owing to The Carriage House
Companies, Inc., 45 days) of the original billing date therefor or (B) more than
36 days (or, in the case of food service Receivables and beverage Receivables
owing to The Carriage House Companies, Inc., more than 45 days) but less than 90
days of the original billing date thereof, and has not had its payment terms
extended; provided, that in the case of a Receivable of the type described in
clause (B) hereof, the Outstanding Balance of such Receivable, when added to the
aggregate Outstanding Balance of all other Eligible Receivables of the type
described in clause (B) hereof, does not cause the aggregate Outstanding Balance
of all Eligible Receivables of the type described in clause (B) hereof to exceed
two-percent (2%) of the aggregate Outstanding Balance of all Receivables at such
time,”

1.9. The definition of “LIBO Rate” set forth on Exhibit I to the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:

“LIBO Rate” means:

(a) with respect to the Purchaser Group for which JPMorgan is the Funding Agent,
the rate per annum equal to the sum of (i) (a) the offered rate for deposits in
U.S. dollars appearing on Reuters Screen LIBOR01 Page (British Bankers’
Association Settlement Date) effective as of 11:00 am (London time) two Business
Days prior to the first day of the relevant Tranche Period, in the approximate
amount to be funded at the LIBO Rate and having a maturity equal to such Tranche
Period, provided, that, (x) if such screen is not available to the related
Funding Agent for any reason, the applicable LIBO Rate for the relevant Tranche
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Tranche Period, and having a
maturity equal to such Tranche Period, and (y) if no such British Bankers’
Association Interest Settlement Rate is available to the Agent, the applicable
LIBO Rate for the relevant Tranche Period shall instead be the rate determined
by the related Funding Agent to be the rate at which the applicable Reference
Bank offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Tranche Period, in the approximate amount to
be funded at the LIBO Rate and having a maturity equal to such Tranche Period,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the related Funding Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Tranche
Period plus (ii) 3.00% per annum; or

 

3



--------------------------------------------------------------------------------

(b) with respect to the Purchaser Group for which STRH is the Funding Agent, for
any day, (a) STRH LIBOR for such day, divided by (b) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the related Funding Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period.

The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.

1.10. The definition of “Net Receivables Balance” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates (net of the aggregate amount of any promotional accruals with
respect to such Obligor reported in the most recently delivered Monthly Report)
exceeds the Concentration Limit for such Obligor, (ii) the aggregate amount of
Unallocated Cash and (iii) the product of (a) 2.75 and (b) the aggregate amount
of Accrued Sales Discount.

1.11. The definition of “Purchaser Group” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Purchaser Group” means each group consisting of a Funding Agent, one or more
Committed Purchasers and, if applicable, one or more Conduits.

1.12. The definition of “Settlement Date” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Settlement Date” means (A) in respect of each Purchaser Interest of a Conduit
or a Committed Purchaser in the Purchaser Group for which STRH is the Funding
Agent, the 2nd Business Day after each Monthly Reporting Date, and (B) in
respect of each Purchaser Interest of any other Committed Purchaser, the last
day of the relevant Tranche Period.

1.13. The definition of “Settlement Period” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Settlement Period” means (A) in respect of each Purchaser Interest of a Conduit
or a Committed Purchaser in the Purchaser Group for which STRH is the Funding
Agent, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any other Committed Purchaser, the entire Tranche Period
of such Purchaser Interest.

1.14. The definition of “Tranche Period” set forth on Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

4



--------------------------------------------------------------------------------

“Tranche Period” means, with respect to any Purchaser Interest or Term-out
Period Advance held by a Committed Purchaser:

(a) (i) if such Committed Purchaser is a member of the Purchaser Group for which
STRH is the Funding Agent, each Accrual Period or (ii) if such Committed
Purchaser is a member of any other Purchaser Group and Yield for such Purchaser
Interest or Term-out Period Advance is calculated on the basis of the LIBO Rate,
a period of one, two, three or six months selected by Seller with the approval
of the related Funding Agent (which consent shall not be unreasonably withheld)
pursuant to this Agreement, or such other period as may be mutually agreeable to
such Funding Agent and Seller, commencing on a Business Day selected by Seller
or such Funding Agent pursuant to this Agreement and ending on the day in the
applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or

(b) if Yield for such Purchaser Interest or Term-out Period Advance is
calculated on the basis of the Base Rate, a period designated by Seller
commencing on a Business Day selected by Seller, provided that no such period
shall exceed one month.

Except as otherwise set forth in clause (a)(i) above, if any Tranche Period
would end on a day which is not a Business Day, such Tranche Period shall end on
the next succeeding Business Day, provided, however, that in the case of Tranche
Periods corresponding to the LIBO Rate, if such next succeeding Business Day
falls in a new month, such Tranche Period shall end on the immediately preceding
Business Day. In the case of any Tranche Period for any Purchaser Interest which
commences before the Amortization Date and would otherwise end on a date
occurring after the Amortization Date, such Tranche Period shall end on the
Amortization Date. The duration of each Tranche Period which commences after the
Amortization Date shall be of such duration as selected by the related Funding
Agent.

1.15. Exhibit I to the Receivables Purchase Agreement is hereby amended by
adding the following new defined terms in the appropriate alphabetical
locations:

“Daily/30 Day LIBOR Rate” shall mean, for any day with respect to the Purchaser
Group for which JPMorgan is the Funding Agent, a rate per annum equal to the
thirty (30) day London-Interbank Offered Rate appearing on the Bloomberg BBAM
(British Bankers Association) Page (or on any successor or substitute page of
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by JPMorgan from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m. (London time) on such day or, if such day is
not a Business Day in London, the immediately preceding Business Day in London.
In the event that such rate is not available on any day at such time for any
reason, then the “Daily/30 Day LIBOR Rate” for such day shall be the rate at
which thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by the
principal London office of JPMorgan in immediately available funds in the London
interbank market at approximately 11:00 a.m. (London time) on such day; and if
JPMorgan is for any reason unable to determine the Daily/30 Day LIBOR Rate in
the foregoing manner or has determined in good faith that the Daily/ 30 Day
LIBOR Rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, the Daily/30 Day LIBOR
Rate for such day shall be the Base Rate.

 

5



--------------------------------------------------------------------------------

“STRH” means SunTrust Robinson Humphrey, Inc., and any successor thereto.

“STRH LIBOR” means, on any day, the rate per annum appearing on page BBAM on the
Bloomberg Terminal (successor to Telerate page 3750) (or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits for one month in United States
dollars) at approximately 11:00 a.m. (London time) on such day as determined by
STRH; provided, that, in the event no such rate is shown, the applicable rate
under this clause (a) shall be the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) based on the rates at which
Dollar deposits for one month are displayed on page “LIBOR” of the Reuters
Screen as of 11:00 a.m. (London time) as determined by STRH (it being understood
that if at least two (2) such rates appear on such page, the rate will be the
arithmetic mean of such displayed rates); provided, further, that in the event
fewer than two (2) such rates are displayed, or if no such rate is relevant, the
applicable rate under this clause shall be the rate per annum equal to the
average of the rates at which deposits in United States dollars are offered by
SunTrust Bank at approximately 11:00 a.m. (London time) on such day to prime
banks in the London interbank market for a one month.

1.16. Schedule A to the Receivables Purchase Agreement is hereby deleted in its
entirety and replaced with Schedule A attached hereto.

1.17. Schedule B to the Receivables Purchase Agreement is hereby deleted in its
entirety and replaced with Schedule B attached hereto.

Section 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Effective Date”) upon the receipt by the Agent of (a) this
Amendment, (b) that certain Amendment No. 1 to Receivables Sale Agreement of
even date herewith among the Seller and the Originators, (c) that certain
Transfer and Release Letter, of even date herewith, among the Agent, the Seller
and Post Foods, LLC, in each case, duly executed by the parties hereto or
thereto.

Section 3. Representations and Warranties. Each of the Seller and the Master
Servicer hereby represents and warrants that:

3.1. This Amendment and the Receivables Purchase Agreement, as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

3.2. Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Article IV of the Receivables Purchase Agreement, as amended
hereby, are true and correct in all material respects as of the date hereof.

3.3. Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes, or would with the giving of notice
or lapse of time, or both, constitute an Amortization Event.

Section 4. Reference to and Effect on the Receivables Purchase Agreement.

4.1. Upon the effectiveness of this Amendment hereof, on and after the date
hereof, each reference in the Receivables Purchase Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement and its amendments, as
amended hereby.

 

6



--------------------------------------------------------------------------------

4.2. The Receivables Purchase Agreement, as amended hereby, and all other
amendments, documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

4.3. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Purchasers, the Funding Agents or the Agent, nor
constitute a waiver of any provision of the Receivables Purchase Agreement, any
Transaction Document or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

Section 5. Governing Law. THIS AMENDMENT AND THE OBLIGATIONS HEREUNDER, SHALL IN
ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW
OF CONFLICTS) OF THE STATE OF ILLINOIS.

Section 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 7. Counterparts; Facsimile or Electronic Signatures. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment. Delivery by facsimile or electronic mail (via .pdf file) of an
executed signature page of this Amendment shall be effective as delivery of an
executed counterpart hereof.

Section 8. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

Section 9. Fees, Costs and Expenses. Ralcorp shall pay on demand all reasonable
and invoiced fees and out-of-pocket expenses of Sidley Austin LLP, counsel for
the Agent and the Funding Agents, incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

RALCORP RECEIVABLES CORPORATION,

as Seller

By:   /s/ S. Monette Name:   S. Monette Title:   President

 

RALCORP HOLDINGS, INC.,

as Master Servicer

By:   /s/ S. Monette Name:   S. Monette Title:   Corporate Vice President,
Treasurer and Corporate Development Officer

Signature Page to Amendment No. 1 to

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Agent, a Funding Agent and as Committed Purchaser

By:   /s/ Joel C. Gedroic Name:   Joel C. Gedroic Title:   Executive Director

CHARIOT FUNDING LLC,

(successor by merger to Falcon Asset

Securitization Company LLC)

as a Conduit

By:  

JPMorgan Chase Bank, N.A.,

its attorney-in-fact

By:   /s/ Joel C. Gedroic Name:   Joel C. Gedroic Title:   Executive Director

Signature Page to Amendment No. 1 to

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Committed Purchaser

By:   /s/ Joseph Franke Name:   Joseph Franke Title:   Senior Vice President

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as a Funding Agent

By:   /s/ Michael Peden Name:   Michael Peden Title:   Vice President

 

THREE PILLARS FUNDING LLC,

as a Conduit

By:   /s/ Doris J. Hearn Name:   Doris J. Hearn Title:   Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Purchaser Groups; Commitments

 

JPMorgan Purchaser Group:

  

Conduit:

   Chariot Funding LLC

Conduit Purchase Limit:

   $65,000,000

Committed Purchaser(s):

   JPMorgan Chase Bank, N.A.

Commitment(s):

   $65,000,000

Funding Agent:

   JPMorgan Chase Bank, N.A.

Reference Bank:

   JPMorgan Chase Bank, N.A.

SunTrust Purchaser Group:

  

Conduit:

   Three Pillars Funding LLC

Conduit Purchase Limit:

   $45,000,000

Committed Purchaser(s):

   SunTrust Bank

Commitment(s):

   $45,000,000

Funding Agent:

   SunTrust Robinson Humphrey, Inc.

Reference Bank:

   SunTrust Bank